CLD-202                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-1381
                                       ___________

                            IN RE: DONALD PRATOLA,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                       (Related to D.N.J. Civ. No. 2-14-cv-03077)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   March 31, 2016

              Before: FISHER, JORDAN and VANASKIE, Circuit Judges

                              (Opinion filed: April 13, 2016)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM



       Donald Pratola, a New Jersey prisoner proceeding pro se, petitions for a writ of

mandamus to compel the United States District Court for the District of New Jersey to



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
rule on his petition for a writ of habeas corpus under 28 U.S.C. § 2254. We will deny the

petition.

                                              I.

       In 1981, a jury found Donald Pratola guilty of murder and related crimes in the

Superior Court of New Jersey, Essex County. He was sentenced to life imprisonment for

the murder. Since that time, Pratola has sought relief in state and federal court, and he

has filed numerous federal habeas petitions. Pratola filed the habeas petition at issue here

in 2014.

       The District Court issued orders directing the parties to address whether the

petition was untimely. Pratola subsequently filed a motion to amend his petition to

challenge a 2015 state parole proceeding and a separate motion to compel discovery. The

District Court addressed the former motion in an October 2015 order and denied Pratola’s

discovery motion in a February 2016 order. The District Court, however, has yet to rule

on Pratola’s habeas petition, although the parties have addressed the District Court’s

orders regarding the petition’s timeliness.

                                              II.

       The writ of mandamus is a “drastic remedy that a court should grant only in

extraordinary circumstances in response to an act amounting to a judicial usurpation of

power.” In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). Three

conditions must be met before a petitioner may seek a writ of mandamus. Id. First, the

                                              2
petitioner must have “no other adequate means to attain the relief” he seeks; second, the

right to have a writ of mandamus issued must be “clear and indisputable;” and, third, the

court that would issue the writ must be satisfied that mandamus is appropriate under the

circumstances. Id. at 378-79. A Court of Appeals may issue a writ of mandamus “on the

ground that undue delay is tantamount to a failure to exercise jurisdiction.” Madden v.

Myers, 102 F.3d 74, 79 (3d Cir. 1996), superseded on other grounds by 3d Cir. L.A.R.

24.1(c) (1997).

       Pratola asks this Court to issue an order directing the District Court to decide his

habeas petition. As set forth above, the District Court has not unduly delayed Pratola’s

case. The docket shows that the District Court has taken steps to adjudicate Pratola’s

habeas petition, and we are confident the District Court will resolve Pratola’s petition in

due course. Accordingly, we will deny Pratola’s petition for a writ of mandamus.




                                              3